Citation Nr: 1022848	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a lumbosacral strain with 
spondylolisthesis (a low back disability).

2.  Entitlement to an initial disability rating in excess of 
10 percent for left upper extremity neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 
1989, and from July 1989 to August 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in Winston-Salem, North Carolina, which continued the 20 
percent rating for a low back disability, and granted service 
connection for left upper extremity neuropathy and assigned 
it a 10 percent evaluation.

In his June 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board in Washington DC.  A 
letter notified the Veteran that he had been scheduled for a 
hearing at the Board on May 17, 2010.  The Veteran failed to 
appear for this hearing.  The Board will proceed with 
appellate review.  See 38 C.F.R. § 20.702(d) (2009) (failure 
to appear for a scheduled hearing will be processed as though 
the request for a hearing had been withdrawn).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in 
excess of 20 percent for a low back disability and an initial 
rating in excess of 10 percent for left upper extremity 
neuropathy.  The Board finds that these claims must be 
remanded for further development before they can be properly 
adjudicated.

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  This duty includes helping to 
obtain pertinent treatment records identified by the Veteran.  
See id.  In his July 2007 notice of disagreement, the Veteran 
identified treatment from Dr. Borresen at Mecklenburg 
Neurological Associates.  There is no indication in the 
claims file that the RO attempted to obtain these records.  
On remand, the agency of original jurisdiction (AOJ) should 
send the Veteran an authorized release form to enable VA to 
request these records.  Then, if the Veteran fills out and 
returns the release form, the AOJ should request these 
records.  All efforts to obtain these records must be 
documented and associated with the claims file.  If the AOJ 
is unable to obtain these records, the Veteran must be 
notified of this fact and a copy of such notification 
associated with the claims file.  

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran when warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a new VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Veteran's low back disability and left upper extremity 
neuropathy were last examined in November 2007.  In a May 
2010 Appellant's Brief, the Veteran, through his 
representative, argued that his disabilities had gotten worse 
and that the case should be remanded for an examination to 
determine the current level of severity of the disabilities 
at issue.  The Board notes that it has been over two and a 
half years since the Veteran was last examined.  Thus, the 
Board finds that new VA examinations are warranted to assess 
the current level of the Veteran's low back disability and 
left upper extremity neuropathy.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an authorized release 
form to enable VA to request the Veteran's 
treatment records from Dr. Borresen at 
Mecklenburg Neurological Associates.  If 
the Veteran fills out and returns the 
release form, the AOJ should request these 
records.  All efforts to obtain these 
records must be documented and associated 
with the claims file.  If the AOJ is 
unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of such notification associated 
with the claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination to identify and 
evaluate all impairment involving the 
lumbosacral spine, to include any residual 
radiculopathies.  All tests and studies 
deemed helpful by the examiner should be 
conducted.  The examiner must conduct 
repetitive testing of ranges of motion (to 
include at least three repetitions, if 
possible) and specify the Veteran's ranges 
of motion in the examination report.  The 
examiner must state whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
lumbosacral spine.  The examiner must also 
state whether, and to what extent, the 
Veteran experiences additional functional 
loss during flare-ups or with repeated use 
of the lumbosacral spine.  The examiner 
should express such functional losses in 
terms of additional degrees of limited 
range of motion.  The examiner should give 
a complete rationale for any opinions 
expressed.  

3.  Schedule the Veteran for a VA 
neurological examination to assess his 
left upper extremity neuropathy.  All 
tests and studies deemed helpful by the 
examiner should be conducted.  The 
examiner should state in the examination 
report whether the Veteran has paralysis 
or whether the involvement is wholly 
sensory.  If the examiner finds that the 
Veteran does have paralysis, the examiner 
should state whether it is mild, moderate, 
severe, or complete and explain why.  The 
examiner should give a complete 
explanation for any opinions expressed. 

4.  After the above development is 
completed, and any other development that 
may be warranted, readjudicate the claim 
on the merits.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

